      Case 3:19-cv-00575-RV-MAF Document 47 Filed 06/04/20 Page 1 of 2



                                                                          Page 1 of 2

          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION


JEAN-EWOLL JEAN-DENIS,

      Plaintiff,

vs.                                                 Case No. 3:19cv575-RV-MAF

MARK S. INCH,

     Defendant.
____________________________/


                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Order

and Report and Recommendation dated May 11, 2020. ECF No. 45. The parties

were furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). The defendant has filed an objection (ECF No. 46), which I have

reviewed de novo.

      Having considered the Report and Recommendation, and the objections, I

have determined the Report and Recommendation is correct and is adopted as the

Court’s opinion.

      Accordingly, it is ORDERED:
      Case 3:19-cv-00575-RV-MAF Document 47 Filed 06/04/20 Page 2 of 2



                                                                        Page 2 of 2

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 45, is

adopted and incorporated by reference in this Order.

      2. Defendant must file an answer to the complaint within ten (10) days.

      3. This case is remanded to the Magistrate Judge for further proceedings.

      DONE AND ORDERED this 4th day of June, 2020.



                              /s/ Roger Vinson
                              ROGER VINSON
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv575-RV-MAF
